DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
Claim 24 has been amended and new claims 48-49 were added. Currently, claims 24-27, 29-30,  32-38, and 48-49 are pending and are being examined.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the language “embodiments of negative pressure wound therapy systems and methods for operating the systems are disclosed” should be rewritten to avoid legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 24 is objected to because of the following informalities:  
Regarding claim 24, lines 13-14, “indicative of a failure or problem associated with one or more components of the apparatus” should read “indicative of the failure or problem associated with the one or more components of the apparatus”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24, 33-35, 37, and 48-49 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Locke (WO 2017/087157 A1). 
Regarding claim 24, Locke discloses an apparatus for applying pressure to a wound (paragraph 0026) the apparatus comprising: 
a housing 113 (figs 1-2, therapy device 113 houses several components, paragraph 0026); 
a motion sensor 124 (fig. 1, motion sensor or accelerometer 124 within therapy device 113, paragraph 0026) supported by the housing (fig. 1 housing of therapy device 113, paragraph 0026, illustrated in Fig. 1 and 2) and configured to output motion data indicative of a motion of the housing (Fig. 1 and 2 illustrate the motion sensor 124 is supported within the housing 113, paragraph 0048, “the accelerometer 124 and other sensor can be deployed on a controller board 111 associated with the controller 110 to measure orientation, detect free-fall, monitor shock and vibration, provide a motion-activated operator interface, or any combination thereof to collect patient activity data”.); 
a pressure source (fig. 1, negative pressure source 104, paragraph 0026) supported by the housing (Fig. 1 and 2 illustrated the pressure source 104 is supported within the therapy device 113), the pressure source 104 being configured to couple via a fluid flow path to a wound dressing positioned on a wound and provide negative pressure to the wound (Fig. 1 illustrates a fluid flow path and fluid connection from the negative pressure source 104 to the container 112 to the cover 106 and the dressing 108 at the wound site, see paragraph 0023); and 
a controller (fig. 1, controller 110, see paragraph 0023) configured to: 
detect an error condition indicative of a problem associated with one or more components of the apparatus for providing of negative pressure to the wound with the pressure source (fig. 1, controller 110 in electric connection with accelerometer 124 and allows controller 110 to detect an error condition using said accelerometer, paragraph 0080, “the system can detect orientation of the therapy device, allowing the therapy device to alert the user if the user has placed the therapy device in an unfavorable position of it the canister filter is blocked due to a tilt of a canister” NOTE: the error condition is if the canister filter is blocked, also see paragraph 0061, “The accelerometer 124 may detect orientation, free-fall, activity, shock/vibration”,  paragraph 0082, “The device can also alert the patient if a very significant impact may have caused damage to the device”, NOTE: the error condition may also be potential damage of the components of the device caused from shock or impact, and shock is considered motion data as it was derived from an accelerometer), 
determine a cause of the error condition indicative of the failure or problem associated with one or more components of the apparatus for providing negative pressure to the wound from the motion data (paragraph 0080, “canister filter is blocked due to a tilt of a canister”, also see paragraph 0082, “the system can provide alerts of the product is placed in an unfavorable position or has been dropped… A sudden acceleration of the device may indicate that the patient has fallen”), and 
output an alert for presentation to a user notifying the user of the cause of the error condition (paragraph 0080, “allowing the therapy device to alert the user…. If the canister filter is blocked due to a tilt of a canister”, also see paragraph 0082, “The device can also alert the patient if a very significant impact may have caused damage to the device”).  
Regarding claim 33, Locke discloses wherein the controller 110 is configured to, responsive to detection of the error condition (in this instance, the error of damage determined by shock or impact), operate the pressure source differently than prior to detection of the error condition (paragraph 0082, “The device can also alert the patient if a very significant impact may have caused damage to the device and place the product in a safe mode where settings are restricted and pressure lowered”).
Regarding 34, Locke discloses wherein the motion sensor comprises an accelerometer (Fig. 1, “accelerometer 124”, see paragraph 0029).  
Regarding claim 35, Locke discloses wherein the controller 110 is configured to add an entry to a log indicating an occurrence of the error condition (paragraph 0048 “The therapy system 100 can also record a service log of instances of shock or abuse to the therapy device 113 based upon signals from the accelerometer 124. The therapy system 100 can also provide information, prompts, alarms and other alerts.” , also see paragraph 0080, “the accelerometer 124 may be used to detect and log patterns of use… the controller 110 can record and report activity for compliance review”).  
Regarding claim 37, Locke discloses wherein the controller 110 is configured to operate the pressure source (paragraph 0014, “The controller may be configured to receive input from the light sensor and the motion sensor, and adjust operating parameters of negative-pressure therapy in response to the input.”  
Regarding claims 48-49, Locke discloses wherein the motion sensor comprises an accelerometer (paragraph 0026, “accelerometer 124”)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 27, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Locke.
Regarding claim 25, Locke discloses wherein the error condition comprises a blockage in the fluid flow path (paragraph 0080, “alert the user if the user has placed the therapy device in an unfavorable position or if the canister filter is blocked due to a tilt of a canister”. NOTE: a blockage of a filter of the canister would obviously cause a blockage of the fluid flow path as best appreciated by one of ordinary skill in the art, as a blockage of the filter would block the fluid flow path to the canister).
Regarding claim 27, Locke further comprising a canister 112 (Fig. 1, paragraphs 0027 container 112) supported by the housing (Fig. 1 and 2 illustrates the container 112 is supported by the housing 113) and configured to collect fluid aspirated from the wound (paragraph 0042, “container 112 is representative of a container… which may be used to manage exudates and other fluids withdrawn form a tissue site”), the cause of the error condition being a rotation of the housing that likely saturated a filter of the canister with the fluid (paragraph 0080, “In some embodiments, the system can detect orientation of the therapy device, allowing the therapy device to alert the user if the user has placed the therapy device in an unfavorable position or if the canister filter is blocked due to a tilt of a canister.”  NOTE: one of ordinary skill in the art would appreciate that a canister being tilted would tilt the fluid within, thus the fluid within the canister would likely saturate the filter within said canister depending on the fluid level and the degree of tilt).  
Regarding claim 38, Locke discloses the apparatus further comprising a speaker (paragraph 0060, “The therapy system 100 may also include an electroacoustic transducer or speaker”) configured to audibly present the alert to the user  (paragraph 0048, “the therapy system 100 may provide a canister orientation alarm if the container 112 is in an orientation that may disrupt therapy”, paragraph 0060, “The controller 110 may provide an electrical audio signal to produce an alarm tone”, NOTE: while Locke is silent to wherein the canister orientation alarm is delivered via the speaker, it would be obvious to have the canister orientation alarm delivered via a speaker to produce a warning understandable by a user or clinician, see paragraph 0060).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Askem (WO 2016103035)
Regarding claim 26, Locke is silent to wherein the controller is configured to determine the blockage from a level of activity of the pressure source.
However, Askem teaches a system for applying negative pressure wound therapy (abstract) wherein the controller is configured to determine a blockage from a level of activity of the pressure source (fig. 70 describes monitoring activity level for blockage, paragraph 0112, “Figure 70 is an embodiment of a method for determining a filter blockage”, paragraph 0315 “”In some embodiments, the rate of execution of the method 1800 can be based on (or be the same as) the pressure sampling rate for the pump system.”, paragraph 0317, “Based on the measured pressure within the pump system or some portion thereof, the pump system can calculate a rate of pressure change based on a difference between two or more pressure values… determine whether the calculated rate of pressure change or drop exceeds a threshold value.” NOTE: according to the chart in fig. 70, once the rate of pressure drop exceeds the threshold, the controller increases the filter block counter in step 1812 and eventually detects a blocked filter in step 1814).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller disclosed in Locke to be configured to determine the blockage from a level of activity of the pressure source, as taught by Askem, for the purpose of providing an additional means of detecting a blockage in the filter (see Askem, fig. 70 detailing determination of filter blocked state 1814), thereby providing a more certain determination of a specific problem within the apparatus.
Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Howorth (US 20090208385)
Regarding claim 29, Locke is silent to wherein the controller is configured to output a user instruction to the user indicating how to remedy the cause of the error condition 
However, Howorth teaches a medical apparatus (abstract) wherein the controller is configured to output a user instruction to the user indicating how to remedy a cause of an error condition (paragraph 0256, “If any of the self-diagnostic checks fails and/or a fault is detected in the fluid delivery system 1200, a critical error window or screen is displayed on the user display 210, which may instruct the operator to contact service personnel to remedy the fault or instruct the operator on how to remedy the fault himself or herself”)
Howorth is considered analogous art because it pertains to a medical apparatus with means of detecting an error within said apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller disclosed in Locke to be configured to output a user instruction to the user indicating how to remedy the cause of the error condition, as taught by Howorth, for the purpose of providing a suitable means that allows the operator to fix any problems with the system (see Howorth, paragraph 0256), thereby allowing the device to operate after a system failure without additional assistance.
Regarding claim 32, Locke, as modified by Howorth, fails to teach wherein the user instruction indicates not to rotate the housing as detected from the motion.
However, Locke already provides an alert when the housing is rotated (paragraph 0080, “allowing the therapy device to alert the user if the user has placed the therapy device in an unfavorable position or if the canister filter is blocked due to a tilt of a canister”), thus suggesting that the instruction to not rotate the housing would be a suitable user instruction to provide.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Locke in view of Howorth such that the user instruction indicates not to rotate the housing as detected from the motion, for the purpose of further preventing the filter within the canister from becoming blocked due to rotation (see Locke, paragraph 0080, “if the canister filter is blocked due to a tilt of a canister”), thereby reducing the frequency of the canister filter becoming blocked.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Howorth, and in further view of Jacobs (US 20110092958)
Regarding claim 30, Locke, as modified by Howorth, discloses wherein a canister 112 with a filter is supported by the housing 113 (fig. 1, therapy device 113 with canister 112 inside, see paragraph 0048, canister also has filter, see paragraph 0080 “canister filter”) and configured to collect fluid aspirated from the wound (see Locke, paragraph 0042, “the container 112 is representative of a container… which can be used to manage exudates and other fluids withdrawn from a tissue site”) ), but fails to teach wherein the user instructions to replace a filter of a canister.
However, Jacobs teaches a wound treatment apparatus (abstract) wherein if a filter becomes blocked, the remedy for the resulting alarm would be to replace said filter (paragraph 0039, table shows if the alarm is for a blocked filter, the message of “blocked filter” is shown, and the remedy for the alarm is “Replace the filter and restart NPWT”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Locke in view of Howorth such that the user instruction indicates to replace the filter of the canister, as taught and suggested by Jacobs, for the purpose of providing a suitable message that reminds the operator how to solve the error condition of a blocked filter (see Jacobs, paragraph 0039).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Kutzik (US 20050278409)
Regarding claim 36, Locke discloses wherein the controller is configured to determine a number of times an occurrence of the error condition from the log (paragraph 0048, “The therapy system 100 can also record a service log of instances of shock or abuse to the therapy device 113 based upon signals from the accelerometer 124.”), but is silent to wherein the controller is configured to determine a frequency of an occurrence of the error condition from the log.
However, Locke already teaches wherein the occurrences of the error condition are recorded for compliance review (paragraph 0080, “In some embodiments, the controller 110 can record and report activity for compliance review”), and Kutzik teaches a system for measuring compliance with medication (paragraph 0105, “the trend analysis report might show that over the course of six months the user became increasingly noncompliant with medications”) that determines a frequency of a particular problem (paragraph 0105, “Using a known trend analysis technique, software driven reports can detect increasing frequencies of problems of every day activities”).
Kutzik is considered to be analogous art because it pertains to a log that detects user error, similar to the log in Locke that detects errors that occur to the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller disclosed in Locke such that it is configured to determine a frequency of occurrence of the error condition from the log, as taught and suggested by Kutzik, for the purpose of providing a suitable means that can see increasing trends in the occurrence of an error (see Kutzik, paragraph 0105, “can detect increasing frequencies of problems”), thus granting more insight into how the apparatus as a whole is being misused and mishandled in order to prevent further misuse.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s argument “Applicant submits that the Office Action improperly references one feature (e.g., the large leak condition) of Locke for “error condition” to support its conclusion that Locke disclosed a controller configured to detect an error condition and a second, different feature (e.g., that the user is engaging in more physical activity than prescribed) of Locke for “error condition” to support its conclusion that Locke disclosed a controller configured to determine a cause of the error condition from the motion data”, this argument appears to be moot in view of new ground of rejection (as discussed above) in which the error condition indicative of a problem associated with one or more components of the apparatus is now selected to be the blockage of the filter of the canister disclosed in Locke and/or general damage to the device from significant impact (see analysis of claim 1 above)
In response to the applicant’s argument “Applicant submits that a level of activity of a user is outside the scope of an error condition indicative of a failure or problem associated with one or more components of the apparatus for providing negative pressure to the wound under the broadest reasonable interpretation standard and, therefore, does not disclosed, suggest, or render this limitation obvious”, this argument appears to be moot in view of new ground of rejection (as discussed above) in which the error condition indicative of a problem associated with one or more components of the apparatus is now selected to be the blockage of the filter of the canister disclosed in Locke and/or general damage to the device from significant impact (see analysis of claim 1 above), which would be indicative of a failure or problem with one or more components of the apparatus.
In response to the applicant’s argument, “Locke does not disclose, suggest, or even render obvious that the controller is configured to determine a cause of such error condition from the motion data”, the examiner respectfully disagrees. In the case of filter blockage, the controller disclosed in Locke is configured to determine that the cause of the filter blockage was from a tilting of the canister (paragraph 0080, “the system can detect orientation of the therapy device, allowing the therapy device to alert the user if the user has placed the therapy device in an unfavorable position or if the canister filter is blocked due to a tilt of a canister”), and in the case of general damage, the controller is configured to determine that the cause was from being dropped (paragraph 0082, “the system can provide alerts if the product is placed in an unfavorable position or has been dropped… the device can also alert the patient if a very significant impact may have caused damage to the device”).
	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785